
	

113 HRES 701 IH: Expressing the sense of the House of Representatives that the current outbreak of Ebola in Guinea, Sierra Leone, and Liberia is an international health crisis and is the largest and most widespread outbreak of the disease ever recorded.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 701
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Ms. Bass (for herself, Mrs. Davis of California, Mr. Cicilline, Mr. Crowley, Mr. Hastings of Florida, Mr. Honda, Ms. Jackson Lee, Ms. Lee of California, Mr. Levin, Ms. McCollum, Mr. McGovern, Mr. Rush, Mr. Wolf, Mr. Lewis, Mr. Price of North Carolina, Mr. Meeks, Mr. Conyers, Mr. Carson of Indiana, Mr. Clyburn, Mr. Ellison, Ms. Norton, Ms. Brown of Florida, Mr. Danny K. Davis of Illinois, Mr. Fattah, Mr. Al Green of Texas, Ms. Eddie Bernice Johnson of Texas, Ms. Moore, Mr. Payne, Mr. Rangel, Mr. Richmond, Mr. David Scott of Georgia, Ms. Sewell of Alabama, Ms. Wilson of Florida, Ms. Kelly of Illinois, Ms. Clarke of New York, Mrs. Christensen, Mr. Thompson of Mississippi, Mr. Sires, Mr. Connolly, Mr. Deutch, Mr. Engel, Ms. Gabbard, Mr. Keating, Mr. Lowenthal, Mr. Schneider, Mr. Vargas, Ms. Frankel of Florida, Mr. Marino, Ms. Ros-Lehtinen, Mr. Chabot, Mr. Poe of Texas, Mr. Rohrabacher, Mr. Salmon, Ms. Roybal-Allard, Ms. Kuster, Ms. Brownley of California, Mrs. Negrete McLeod, and Mr. McDermott) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the current outbreak of Ebola in Guinea,
			 Sierra Leone, and Liberia is an international health crisis and is the
			 largest and most widespread outbreak of the disease ever recorded.
	
	
		Whereas Guinea, Sierra Leone, and Liberia are currently facing the largest and most geographically
			 widespread Ebola outbreak ever recorded;
		Whereas as of July 23, 2014, according to the World Health Organization (WHO) there are 1,201
			 suspect and confirmed cases of Ebola in Guinea, Sierra Leone, and Liberia
			 resulting in 672 deaths;
		Whereas on average, Ebola kills up to 90 percent of the people who contract the disease and
			 currently there is no specific approved treatment or vaccine available to
			 prevent the disease;
		Whereas the current outbreak is the first major Ebola outbreak in West Africa and is present in
			 both urban and rural areas, many of the region’s health workers did not
			 have experience or training to care for patients with the disease or
			 protect themselves from contraction;
		Whereas the current Ebola outbreak has already crossed international borders, such as the Liberian
			 passenger who arrived in Lagos, Nigeria, with the disease in late July and
			 died there;
		Whereas without containment of the disease and additional support from the international community,
			 the outbreak could become a greater regional and global health threat;
		Whereas Ebola is contagious and transmitted to humans through close contact with bodily tissue,
			 blood, secretions, organs, or other bodily fluids of infected persons or
			 animals;
		Whereas treatment of Ebola requires immediate and prolonged isolation of patients and vigilant
			 observation of infection control protocols to prevent further spread and
			 contraction of the disease;
		Whereas the Ministry of Health of Guinea, the Ministry of Health and Sanitation of Sierra Leone,
			 and the Ministry of Health and Social Welfare of Liberia are working with
			 national and international partners to investigate and respond to the
			 outbreak but need additional support to properly care for patients and
			 control the outbreak;
		Whereas Doctors Without Borders is currently the main international aid organization treating
			 people affected by the virus, and currently does not have the capacity to
			 treat all patients requiring their care;
		Whereas United States support to foreign nations to prepare and respond to disease outbreaks
			 through coordination of several United States Government agencies,
			 including the U.S. Agency for International Development (USAID), the
			 Centers for Disease Control and Prevention (CDC), the Department of State,
			 and the Department of Defense;
		Whereas since March 2014, the CDC has deployed over 40 experts at a cost of $600,000 and currently
			 has a 7-person team in Guinea, one staff person in Sierra Leone, and a
			 team of 9 in Liberia assisting the respective Ministries of Health and the
			 World Health Organization (WHO) led international response to this Ebola
			 outbreak, and recently activated CDC’s Emergency Operations Center to
			 support the response;
		Whereas since the emergence of the current Ebola outbreak, USAID has provided $750,000 to the WHO
			 Global Outbreak and Response Network (GOARN) for deployment of technical
			 experts and $500,000 to WHO’s Africa Regional Office (AFRO) for
			 operational and personnel support;
		Whereas despite the significant work from the Ministry of Health of Guinea, the Ministry of Health
			 and Sanitation of Sierra Leone, and the Ministry of Health and Social
			 Welfare of Liberia and international support from the United States
			 Government, the WHO, Doctors Without Borders, and other international
			 partners more must be done to increase capacity, knowledge, and experience
			 to deal with the outbreak of Ebola in West Africa which has severely
			 hampered the ability of affected countries to quickly detect and respond
			 to the outbreak; and
		Whereas there is a drastic need for additional resources, including knowledgeable medical
			 professionals and equipment to strengthen quality of care and surveillance
			 for case finding and contact tracing: Now, therefore, be it
	
		That the House of Representatives—
			(1)asserts that the current outbreak of Ebola in Guinea, Sierra Leone, and Liberia is an international
			 health crisis and is the largest and most widespread outbreak of the
			 disease ever recorded;
			(2)acknowledges the lifesaving work already done by the Ministry of Health of Guinea, the Ministry of
			 Health and Sanitation of Sierra Leone, and the Ministry of Health and
			 Social Welfare of Liberia, the United States Government, the World Health
			 Organization, Doctors Without Borders, and other international partners;
			(3)calls on the international community and all nations to immediately provide additional resources
			 and services to develop the capacity of affected nations to address
			 current and future public health crises;
			(4)requests that the United States work in a coordinated capacity to develop a unified global health
			 security plan to adequately respond to disease outbreaks globally and
			 prioritize global health security;
			(5)calls upon the United States to work with international health authorities to assist endemic
			 nations in
			 the development and fielding of medical countermeasures (diagnostics,
			 vaccines, and therapeutics) to treat victims and those at risk of Ebola;
			 and
			(6)urges the United States Government to prioritize the elimination of Ebola as a public health
			 threat.
			
